Exhibit 10.3

 

SECURED PROMISSORY NOTE

 

US $195,000.00

 

Las Vegas, Nevada

 

 

June 11, 2010

 

FOR VALUE RECEIVED, the undersigned, American Wagering, Inc., a Nevada
corporation (“Borrower”), promises to pay to the order of Alpine Advisors LLC
(“Lender”) the principal sum of one hundred ninety-five thousand dollars
($195,000.00) on June 17, 2010 (the “Maturity Date”), together with interest
from the date hereof through the Maturity Date at the rate of fifteen percent
(15.0%) per annum.  If, and to the extent, the principal amount of this Note is
not paid on the Maturity Date, the principal amount hereof outstanding shall
bear interest from the Maturity Date until paid in full at the default rate of
twenty-two percent (22.0%) per annum and shall be payable on demand or, in the
absence of a demand, weekly, on the first business day of each week.  All
interest shall be calculated on the basis of a 360-day year prorated for the
number of days in each month. All payments of principal and interest under this
Note shall be made in immediately available lawful funds of the United States of
America by wire transfer to a bank specified by Lender by no later than
3:00 p.m. (Nevada time) on the date such payments are due.

 

This Note may be prepaid, in whole or in part, at any time, and from time to
time, without premium or penalty.  All prepayments shall be applied first to any
accrued and unpaid interest and then to the unpaid principal balance hereof.

 

As security for the payment of all indebtedness under this Note, Borrower hereby
pledges to Lender, and grants to Lender a first priority security interest in,
all of borrower’s right, title and interest in and to the following property
(the “Collateral”): (i) all equity interests in Computerized Bookmaking
Systems, Inc., a Nevada corporation (“CBS”); (ii) all shares of stock,
certificates, instruments or other documents evidencing or representing the
same; and (iii) all present and future payments, proceeds, dividends,
distributions, instruments, compensation, property, assets, interests and rights
in connection with or related to any of the foregoing.  If Borrower defaults in
paying any indebtedness evidenced hereby promptly on the date when due and
payable, Lender shall have, in addition to other rights and remedies provided
for herein or otherwise available to it, all rights and remedies of a secured
party on default under the Uniform Commercial Code (“UCC”).

 

Borrower hereby represents and warrants to Lender that: (a) each of Borrower and
CBS is a corporation organized under the laws of the State of Nevada;
(b) Borrower has no organizational number, and its exact legal name is American
Wagering, Inc.; (c) the issued and outstanding capital stock of CBS is 100
shares of common stock, represented by Certificate No. 1, all of which have been
duly authorized and issued and are fully-paid and non-assessable, and none of
which constitutes Margin Stock (as defined in Regulation U of the Board of
Governors of the Federal Reserve System of the United States, as the same is
from time to time in effect); and (d) all of the Collateral is owned by Borrower
free and clear of any lien, security interest or other encumbrance other than
the pledge and security interest in favor of Lender.  The foregoing
representations and warranties shall survive the execution and delivery of this
Note.

 

Borrower hereby irrevocably authorizes Lender at any time and from time to time
to file in any jurisdiction in which the UCC has been adopted any initial
financing statements and amendments thereto that (a) describe the Collateral,
and (b) contain any other information required by part 5 of Article 9 of the UCC
for the sufficiency or filing office acceptance of any initial financing
statement or amendment.

 

--------------------------------------------------------------------------------


 

This Note may not be modified, amended, waived or otherwise altered in whole or
in part, except by a further writing signed by the party to be charged
therewith.  Any failure of Borrower to comply with any obligation herein may be
waived by Lender only by a written instrument signed by Lender.  Any waiver or
failure to exercise any right or remedy on any occasion shall not operate as a
waiver of, or estoppel with respect to, any subsequent default hereunder.

 

This Note shall be binding upon Borrower and its successors and assigns and
shall inure to the benefit of Lender and its successors and assigns.  Borrower
may not assign its rights or delegate its duties, in whole or in part, under
this Note.

 

This Note shall be governed by and construed in accordance with the laws of the
State of Nevada without reference to conflicts of law principles thereof.

 

All amounts payable hereunder shall be paid free and clear of, and without
deduction or offset for, any present or future taxes, levies, imposts, charges,
withholdings, or liabilities with respect thereto, and free and clear of any and
all other defenses, offsets, set-offs, claims, counterclaims, credits or
deductions of any kind.

 

The release of any security for this Note or the alteration, amendment or waiver
of any provision of this Note or any instrument evidencing, securing or
guaranteeing payment of this Note or the performance by Borrower thereunder
shall not release or modify or affect the liability of, Borrower or any
guarantor or any other person who may be or become liable under or with respect
to this Note.

 

Time is of the essence with respect to this Note, and demand, protest, notice of
demand and non-payment and all other demands and notices whatsoever in
connection with the delivery, acceptance, performance or default of this Note
are hereby expressly waived by Borrower and an action for amounts due hereunder
shall immediately accrue.  Borrower shall be responsible for all costs and
expenses (including reasonable attorneys’ fees and court costs) incurred by
Lender or any subsequent holder in connection with the collection of this Note.

 

In no event shall the rate of interest charged hereunder be higher than that
allowed under applicable law.  If any excessive interest is herein provided for
or shall be adjudicated to be so provided for herein, then the provisions of
this paragraph shall govern, and Borrower shall not be obligated to pay the
amount of such interest to the extent that it is higher than that allowed under
applicable law.

 

If for any reason any term or provision of this Note is held to be invalid or
unenforceable, all other valid terms and provisions hereof shall remain in full
force and effect, and all of the terms and provisions of this Note shall be
deemed to be severable in nature.

 

IN WITNESS WHEREOF, Borrower has executed this Note as of the date first written
above.

 

 

American Wagering, Inc.

 

 

 

By:

/s/ Victor Salerno

 

Name:

Victor Salerno

 

Its:

CEO

 

2

--------------------------------------------------------------------------------